      Case 2:18-cv-00783-RJC-CRE Document 98 Filed 02/20/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                 PITTSBURGH

JOHN BERNARD, WILLIAM BERNARD,                 )
PAMELA MARTIN, INDIVIDUALLY                    )
AND ON BEHALF OF ALL OTHERS                    )            2:18-CV-00783-RJC-CRE
                                               )
SIMILARLY SITUATED;                            )
                                               )
              Plaintiffs,                      )
                                               )
       vs.                                     )
                                               )
BNY MELLON, N.A.,                              )
                                               )
              Defendant.

                                         ORDER

       AND NOW, this 20th day of February, 2020,

       IT IS HEREBY ORDERED that the parties shall submit a joint proposed amended case

management order, including a deadline to submit an amended ADR Stipulation and to complete

ADR by February 28, 2020.



                                                        By the Court:

                                                        s/ Cynthia Reed Eddy
                                                        Chief United States Magistrate Judge
